DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 2012/0105147, cited by the applicant) in view of Al-Kazzaz et al. (“Design and Implementation of Doherty Power Amplifier of Global System Mobile (GSM) of Base station”, published in Dec. 2012 in Al-Rafidain Engineering, vol. 20).
Regarding claims 1 & 6, Harris (i.e. in Figs. 9 to 13) discloses a wideband Doherty amplifier (20) with reduced plan width (adjustable input and output matching IN) at a frequency value comprised within a frequency range defined between a minimum frequency (first center frequency f1C) value and a maximum frequency (second center frequency f2C) value, said amplifier comprising:
[AltContent: textbox (OTN)][AltContent: arc][AltContent: ][AltContent: oval][AltContent: textbox (RFOUT)][AltContent: textbox (RFINP)][AltContent: textbox (RFINC)]
    PNG
    media_image1.png
    557
    927
    media_image1.png
    Greyscale

Fig. 10 of Harris annotated by the examiner for ease of reference.
- a signal source (control/modulation circuitry 22, exemplarily shown in Fig. 9, generate the modulated RF signal, RFIN as an input signal into the amplifier 20) adapted to generate an input signal (RFIN);
- a splitter network (power splitter 40, Fig. 10), adapted to receive said input signal (RFIN) and divide it into first and second output signals (RFINC, RFINP designated by the examiner in the annotated Fig. 10 of Harris) phase-shifted by 90° (52, as shown in Fig. 10 as a 90O phase shift in the peaking path);
INC);
- a peak amplifier (54, Fig. 10) adapted to receive as input said second output signal (RFINP);
- an output network (designated by the examiner as OTN and comprising 46, 48, 50, VT, 58) arranged between said carrier (44) and peak (56) amplifiers and a delivery node (designated by the examiner as RFOUT in Fig. 10 of Harris connected to the antenna) adapted to be connected to a load (Antenna, 28), said output network (OTN) comprising a recombination node (Doherty combining node) adapted to receive the signals output by said carrier amplifier (44) and said peak amplifier (56), and a transmission line (transmission lines comprising TL1-TL5 and varactors for variable capacitance V7-V10 as exemplarily shown in Fig. 13 as part of the output matching networks 46 & 58 respectively of the carrier amplifier 44 & the peaking amplifier 56, §0075) inherently implemented as printed conductive lines on the semiconductor substrate (which is intrinsically semi insulating in nature and therefore forms microstrip lines, Harris: §0076). 

    PNG
    media_image2.png
    384
    812
    media_image2.png
    Greyscale

Fig. 13 of Harris reproduced by the examiner for ease of reference.

Although Harris is not explicit about all the steps of the design phase as claimed, a person of ordinary skill in the art with the aid of basic design methodologies of a 
a) determining an index ‘n’ indicative of a mismatching considered as acceptable of an impedance value (it is well known in the art that during design phase of a broadband Doherty amplifier a factor of tolerance in mismatch is provided for the simulation software to optimize the matching) at said recombination node (since the recombination node is one of the most critical design point for Doherty amplifier, it would be obvious to allocate a tolerance of mismatch at that node);
b) determining a total capacity (capacitance value corresponding to the varactors V7-V10 and VT) of said transmission line (including transmission lines TL1-TL5 as part of the output matching 46 & 58), it is well known in the art that during design phase a simplified model of total capacitance and total inductance, needed to produce a particular resonance, constitute the first step of matching and in subsequent steps the number of stages to distribute capacitance and inductance and distribution of capacitance and inductance in series and parallel paths are exercised for achieving broader bandwidth;
c) determining a total inductance (inherently the transmission lines provide inductance as exemplarily shown in Fig. 12 of Harris) of said transmission line (TL1-TL5) from said total capacity (capacitance provided by V7-V10) and from a cut-off frequency (fc) (the tunable matching network is adjusted for the desired electrical length 
d) based on said total inductance (inductance corresponding to the transmission lines TL1-TL5) and on the material of said track and said insulating substrate (the inductance of the lines are calculated based on the constitutive property of the substrate material) of said transmission line (TL1-TL5), determining a maximum distance (individual transmission line length are adjusted to ensure the desired electrical length and impedance) at which two capacitors (varactors V7-V10) should be inserted on said transmission line (in between TL1-TL5 the transmission lines in the overall adjustable matching networks of 46 & 58) and per claim 3, it would have been obvious that said capacitors (varactors V7-V10) are inserted at an irregular mutual distance (in order to have design flexibility) along said transmission line (the series transmission linesTL1-TL3).
e) determining a minimum number of steps (during the design phase of a Doherty amplifier it is inherent that the number of stages of LC network to be used to optimize the impedance match and electrical length is decided by appropriate simulation software) where to locate one or more capacitors (essentially the location of the capacitors would be decided based on the number of stages of transmission line TL1-TL5 and corresponding variable capacitors achieved through varactors V7-V10) based 
f) inserting on said track of said transmission line (in between TL-TL3) one or more capacitors (in the form of varactors V7-V10) based on said minimum number of steps (number of stages of series transmission lines and corresponding shunt variable capacitor), said one or more capacitors having a capacity value equal to (desired capacitance needed for optimization). 
Further per claim 5, the said transmission line (TL1-TL5) comprises a delay line (48, Fig. 10 which offers 90° phase shift), arranged between said carrier amplifier (44) and said peak amplifier (56), having an electric length equal to ¼ of a wave (delay line 48 being 90°, essentially indicates ¼ of the wavelength ) of the frequency of said input signal (RFIN).
Allowable Subject Matter
Claims 2 & 4 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 is allowable since from the prior arts of record it would not be obvious as to why the capacitors (V7-V10) are inserted so as to be distributed at a constant mutual 
Claim 4 is allowable since from the prior arts of record it would not be obvious as to why one of said inserted capacitors (V7-V10) needs to be replaced by a plurality of capacitors having the same capacity. Rather in Harris’s design, since the varactors have variable capacitance and the capacitance can be adjusted within a range in real time, there would be no need to replace a capacitor with plurality of capacitors as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/HAFIZUR RAHMAN/Examiner, Art Unit 2843